 


114 HRES 421 EH: Providing for consideration of the bill (H.R. 3134) to provide for a moratorium on Federal funding to Planned Parenthood Federation of America, Inc.; providing for consideration of the bill (H.R. 3504) to amend title 18, United States Code, to prohibit a health care practitioner from failing to exercise the proper degree of care in the case of a child who survives an abortion or attempted abortion; and for other purposes.
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 421 
In the House of Representatives, U. S.,

September 17, 2015
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3134) to provide for a moratorium on Federal funding to Planned Parenthood Federation of America, Inc.; providing for consideration of the bill (H.R. 3504) to amend title 18, United States Code, to prohibit a health care practitioner from failing to exercise the proper degree of care in the case of a child who survives an abortion or attempted abortion; and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3134) to provide for a moratorium on Federal funding to Planned Parenthood Federation of America, Inc. All points of order against consideration of the bill are waived. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce or their respective designees; and (2) one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3504) to amend title 18, United States Code, to prohibit a health care practitioner from failing to exercise the proper degree of care in the case of a child who survives an abortion or attempted abortion. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees; and (2) one motion to recommit. 
3.Upon passage of H.R. 3134 the House shall be considered to have: (1) stricken all after the enacting clause of S. 764 and inserted in lieu thereof the provisions of H.R. 3134, as passed by the House; and (2) passed the Senate bill as so amended.  4.Upon passage of H.R. 3504 the House shall be considered to have: (1) stricken all after the enacting clause of S. 1603 and inserted in lieu thereof the provisions of H.R. 3504, as passed by the House; and (2) passed the Senate bill as so amended. 
5.House Resolution 408 is laid on the table.   Karen L. Haas,Clerk. 